Citation Nr: 1421258	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-06 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for a service-connected neck disability, from February 25, 2011.

2.  Entitlement to a disability rating in excess of 30 percent for a neck (cervical spine) disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1979 to April 1979 and from June 1983 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.

The Board has reviewed the Veteran's physical claims file and the Veteran's file on the "Virtual VA" system.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  Therefore, additional evidence (VA outpatient treatment records) was associated with the claims file.  Although there is no waiver of RO consideration, the Board can proceed since it is granting, in full, the benefit sought on appeal.

The issue(s) of entitlement to a disability rating in excess of 30 percent for a neck disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's neck disability was characterized in early 2011 by pain throughout the range of motion and functional limitations most closely approximating those typical of cervical spine flexion of 15 degrees or less.

CONCLUSION OF LAW

The RO's decision to reduce from 30 percent to 20 percent the rating for service-connected neck disability, effective February 25, 2011, was improper, and restoration of the 30 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code (DC) 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown , 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the Veteran was service-connected for a neck disability immediately following his most recent active service in 1983.  Effective October 2008, the evaluation of his neck disability was increased to 30 percent which was less than five years prior to the RO's May 2010 proposed reduction of the rating.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) are not necessarily for application.  38 C.F.R. § 3.344(c).  However, the explicit intent of 38 C.F.R. § 3.344(c) is to avoid application of subsections (a) and (b) in the case of "disabilities which have not become stabilized and are likely to improve."  Id.  Therefore, the Board has considered the medical evidence in light of VA's expressed policy goals, including the preference for continuing a rating where "doubt remains" whether any "improvement will be maintained under the ordinary conditions of life."  38 C.F.R. § 3.344(a) and (b).

The Veteran should understand that May 2011 rating decision that reduced the rating for his neck disability was not based on the May 2010 proposed reduction.  Rather, in response to the Veteran's May 2010 Notice of Disagreement and the evidence he subsequently submitted, that proposed reduction was rejected.  In fact, the Veteran was awarded a temporary increase to 100% for his neck disability and, thereafter, a continuation of the 30% evaluation.  See December 2010 Rating Decision ("A 30 percent evaluation is assigned from January 1, 2011.....Rating decision of...May 2010 proposed to reduce your evaluation of 30 percent to 10 percent...However, you provided additional evidence showing entitlement to Paragraph 30 benefits was warranted.").  Therefore, the only issues still pending after the December 2010 rating decision were the Veteran's claims for a rating in excess of 30% for his neck disability and for TDIU.

The March 2011 rating decision that reduced the Veteran's rating for his neck disability was based on the February 2011 VA examination scheduled pursuant to the December 2010 rating decision.  In the March 2011 rating decision, the RO reduced from 30% to 20% the rating for the Veteran's neck disability, but also granted a separate, additional 20% rating for upper extremity radiculopathy related to the neck disability.  As a result, the Veteran's overall disability rating was not reduced, but, ultimately, remained the same as it had been prior to the March 2011 decision.  On the somewhat tangled procedural facts of this case, the RO properly concluded that the notice and other procedural requirements necessary prior to reductions resulting in the reduction or discontinuance of compensation were not for application here.  See 38 C.F.R. § 3.105(e).  In short, the RO followed the proper procedures in adjusting the Veteran's rating for his neck disability.

The Veteran has questioned the adequacy of the examination on which the reduction was based.  See March 2012 VA Form 9 (asserting the examiner failed to use an instrument to measure his range of motion); see also January 2011 VA Examination Report (failing to explicitly note the use of a goniometer in finding cervical flexion of 30 degrees); 38 C.F.R. § 4.46 ("The use of a goniometer in the measurement of limitation of motion is indispensable in examinations...").  The Veteran's allegation finds some support in range of motion measurements by other medical professionals who found the Veteran's flexion much more limited than indicated by the February 2011 VA examiner.  See April 2011 VA Physical Therapy Note (20 degrees of cervical flexion); December 2010 VA Physical Therapy Consult (same).  The Board finds that there is reasonable doubt whether the VA examiner used a goniometer to measure the range of motion of the Veteran's cervical spine and, so, the VA examination was not adequate to reduce the evaluation of the Veteran's neck disability.

Moreover, the medical evidence was, at least, in equipoise on the issue of whether the Veteran's condition had improved sufficiently by March 2011 to warrant a decreased rating.  The October 2010 surgery did result in decreased neck pain.  But, the surgery involved the placement of metal plates and screws to stabilize the cervical spine at a second location.  See November 2010 Post-Operative Visit Note (describing status post C3-4 anterior cervical discectomy and fusion); December 2008 VA Examination report (noting the 1982 surgery resulted in post-operative fusion at C1-2).  Whether any increased range of motion would be sustained is questionable, in light of the nature of the surgery, the condition and the medical records.  Also, there is the issue of whether the Veteran actually experienced functional improvement.  The Veteran's surgeon opined in November 2010 that the Veteran "should be able to qualify for disability related to his neurological deficits."  November 2010 Post-Operative Visit Note ("It is unclear to me when he would be able to work but no time in the near future.").  The Veteran has continued to receive both medication and therapy for continued neck pain and has noted that some symptoms are worse since the surgery.  See, e.g., April 2011 VA Physical Therapy Note.  The accumulated medical evidence does not establish marked post-surgical improvement warranting a rating decrease in early 2011.

Resolving all reasonable doubts in the Veteran's favor, the Board finds that the Veteran's neck disability does not more closely approximate the criteria for a 20 percent rating than the 30 percent rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Given the reasonable doubt that the medical evidence warranted a rating reduction, the Board finds that the reduction from 30 percent to 20 percent of the rating for the Veteran's service-connected neck disability, effective February 25, 2011, was improper and restoration of the 30 percent rating is warranted.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126, prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  Moreover, as already discussed, specific notice requirements apply to reductions in evaluation of service-connected disabilities that would result in a reduction or discontinuance of compensation payments currently being made.  See 38 C.F.R. § 3.105(e).

Because the Board is granting the Veteran's request to restore his 30 percent rating for a service-connected neck disability, from February 25, 2011, the Board need not further discuss compliance with the VCAA's duty to notify and assist provisions.  The Veteran could not obtain a better outcome in this matter and, therefore, any error could only be harmless.  38 C.F.R. § 20.1102 (2013); see also Shinseki v. Sanders, 556 U.S. 396, 407-11 (2009).


ORDER

Entitlement to restoration of a 30 percent rating for a service-connected neck disability, from February 25, 2011, is granted, subject to controlling regulations governing the payment of monetary awards.




REMAND

In December 2009, the Veteran filed a request for an increased evaluation of his service-connected neck disability.  The Veteran, not unreasonably, interpreted the RO's May 2010 proposed reduction as a denial of his increased rating claim and the Veteran, that same month, filed a Notice of Disagreement.  The RO never issued a Statement of the Case (SOC) with respect to the Veteran's claim for an increased rating.  However, the RO did grant a subsequent claim for a temporary 100% convalescence rating and a return to a 30% evaluation thereafter.  See December 2010 Rating Decision.  As discussed above, the RO later reduced the evaluation of the Veteran's neck disability from 30% to 20%.  See March 2011 Rating Decision.  The Veteran filed a Notice of Disagreement in April 2011 specifically indicating his continued intention to appeal the denial of his claim for an increased rating for his neck disability.  The RO has never issued an SOC with respect to the issue of an increased rating.

In addition, the Veteran filed a December 2010 request for TDIU based on his service-connected disabilities, including his neck disability.  The claim was explicitly denied by the RO in a March 2011 rating decision.  The Veteran timely filed a Notice of Disagreement in April 2011.  The RO has not issued an SOC addressing TDIU.

The Board recognizes the somewhat confused procedural posture confronting the RO, and also the Veteran, with respect to the increased rating and TDIU issues.  However, the Veteran filed Notices of Disagreement with respect to both issues and the RO has not issued an SOC with respect to either.  For these reasons, the matters must be remanded.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

While the Board takes no position regarding the necessity of further development of the record prior to readjudication of Veteran's claims and takes no position on the correct final disposition of Veteran's claims, the RO should consider the Veteran's assertions regarding the adequacy of the most recent VA examination and the passage of time since the last VA examination.

Accordingly, the case is REMANDED for the following action:

After completing any development deemed necessary, readjudicate the claims of entitlement to an increased rating for a neck disability and of entitlement to TDIU.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a statement of the case.  An appropriate period of time should be allowed for response and the RO must advise the Veteran and his representative, in writing, of the requirements for perfection of his appeal of these issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


